United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Norton, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-231
Issued: August 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 3, 2006 appellant filed a timely appeal from the September 14, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied modification of an
earlier decision terminating his compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the termination.
ISSUE
The issue is whether the Office met its burden to justify the termination of compensation
for appellant’s September 9, 1988 employment injury.
FACTUAL HISTORY
On September 9, 1988 appellant, then a 43-year-old coal mine inspector, sustained an
injury in the performance of duty: “I twisted my body to go under a trolley wire and experienced
severe pain in the lower back.” The Office accepted his claim for low back sprain. Appellant
received compensation for temporary total disability on the periodic rolls until he returned to

work on March 9, 1992 as a mine safety and health specialist. He received compensation for
partial disability thereafter. Appellant retired on April 24, 2000. He received compensation for
temporary total disability on the periodic rolls. The Office expanded its acceptance of his claim
to include aggravation of preexisting lumbar degenerative disc disease.1
On March 18, 2004 the Office referred appellant, together with copies of medical records
and a statement of accepted facts, to Dr. Paul V. Brooks, Board-certified in physical medicine
and rehabilitation, an opinion on whether the employment-related aggravation of degenerative
disc disease had ceased. Dr. Brooks examined appellant on April 8, 2004. He reviewed
appellant’s extensive history and his findings on physical examination. Dr. Brooks diagnosed
“L3-L4 degenerative disc disease as well as L5-S1 bilateral spondylysis with resultant Grade 1 to
2 spondylolisthesis not considered work related according to patient’s statement of accepted
facts.” He offered his prognosis and treatment recommendations. Dr. Brooks then addressed the
Office’s question on whether the employment-related aggravation of degenerative disc disease
had ceased:
“Considering the claimant has not worked for the Federal Government since
April 2000, has the aggravation of the degenerative disc disease by [f]ederal[-]
work duties ceased? To this I respond in the affirmative. I would have
anticipated that he has ceased his aggravation 12 to 16 months after his last
reported injury involving the lumbosacral spine [on October 13, 1999]. Again,
this is with the understanding that his L5-S1 spondylolisthesis is considered
nonwork related and we are only considering his degenerative disc disease.”
Dr. Brooks reported that appellant was unable to return to work, with restrictions, for multiple
reasons. He completed a work capacity evaluation form.
On July 9, 2004 the Office issued a notice of proposed termination. The Office found
that Dr. Brooks’ comprehensive, well-reasoned opinion represented the weight of the medical
evidence and established that appellant no longer had any disability or residuals due to the
accepted employment injury of September 9, 1988.
In a decision dated August 9, 2004, the Office terminated appellant’s compensation
benefits effective that date. On July 20, 2005 an Office hearing representative affirmed the
termination. In a decision dated September 14, 2006, the Office reviewed the merits of
appellant’s case and denied modification of its prior decision. In a nonmerit decision dated
October 20, 2006, the Office denied appellant’s request for reconsideration. This appeal
followed.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.2 After it has determined that an employee has disability
1

Appellant has a significant history of employment injuries both before and after the September 9, 1988 injury
presently under consideration.
2

Harold S. McGough, 36 ECAB 332 (1984).

2

causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.3
Having accepted a claim and initiated payments, the Office may not terminate compensation
without a positive demonstration by the weight of evidence that entitlement to benefits has
ceased.4
ANALYSIS
Dr. Brooks, the Office referral physiatrist, found that the accepted aggravation of
appellant’s degenerative disc disease had ceased. However, he did not explain how he came by
this conclusion. Dr. Brooks stated only that he would have “anticipated” an end to the
aggravation 12 to 16 months after the last reported injury to the lumbosacral spine. This opinion
on the issue of whether appellant’s accepted condition had resolved is speculative. Dr. Brooks
did not explain the basis of this anticipation. He pointed to no diagnostic testing or clinical
findings to show how the medical record supported this conclusion. Dr. Brooks made no effort
to address how he was able to determine, to a reasonable medical certainty, that the aggravation
of the degenerative process had come to an end. There is nothing convincing about Dr. Brooks’
opinion, nothing that shows his opinion to be sound, rational and logical.5
Medical conclusions unsupported by rationale are of diminished probative value.6 The
Board finds that Dr. Brooks’ opinion is not well reasoned and does not represent the weight of
the medical evidence. The Board finds, therefore, that the Office did not meet its burden of
proof to terminate of compensation benefits for appellant’s September 9, 1988 employment
injury. The Board will reverse the Office’s most recent merit decision and remand the case for
payment of appropriate compensation benefits.7

3

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.3
(July 1993).
5

The Office did not request, and Dr. Brooks did not provide, a well-reasoned opinion on whether appellant
continued to suffer residuals of the accepted lumbar sprain, which appellant also sustained as a result of the
September 9, 1988 incident at work.
6

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

7

The disposition of this issue renders moot the Office’s October 20, 2006 decision denying a merit review of
appellant’s case.

3

CONCLUSION
The Office has not met its burden of proof to justify the termination of compensation for
appellant’s September 9, 1988 employment injury. The opinion of the Office referral physician
lacks sound medical reasoning and carries little probative or evidentiary weight.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2006 decision of the Office of
Workers’ Compensation Programs is reversed. The case is remanded for payment of appropriate
compensation.
Issued: August 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

